[Cite as In re Guardianship of Mannies, 2019-Ohio-430.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


In re Guardianship of Wayne Mannies                       Court of Appeals No. WD-18-056

                                                          Trial Court No. 20182006



                                                          DECISION AND JUDGMENT

                                                          Decided: February 8, 2019

                                                *****

        Edward J. Stechschulte, for appellant.

                                                *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Wayne Mannies, appeals from the July 2, 2018 judgment of the

Wood County Court of Common Pleas, Probate Division, declaring appellant

incompetent by reason of a developmental disability and appointing Loretta Hutton as

guardian of the person of appellant. For the reasons which follow, we affirm.
       {¶ 2} On appeal, appellant asserts a single assignment of error:

              Is evidence that Appellant’s health has improved under the then

       existing Health Care Power of Attorney proof that a less restrictive

       alternative to a guardianship existed, thereby rendering the Trial Court’s

       order of a guardianship an abuse of discretion?

       {¶ 3} On January 26, 2018, an emergency guardianship was established for

appellant because of health issues. The guardianship was extended to March 1, 2018,

because the guardian’s intervention was ensuring medications were being provided and

appellant’s heath issue was improving.

       {¶ 4} On February 27, 2018, a court investigator filed a report regarding

appellant’s ability to care for himself. The investigator concluded that appellant could

not take care of his personal finances, shop for himself, drive, or take medications due to

his moderate intellectual disability. The investigator also reported appellant was very

emotional about the guardianship proceedings and wanted to regain control over his

medications despite the fact that since the emergency guardianship had been imposed,

appellant’s health had significantly improved. Sometime in March 2018, a healthcare

power of attorney was also executed for appellant’s benefit.

       {¶ 5} A review hearing was held July 2, 2018. Appellant appeared, with counsel,

as well as the guardian, and two unidentified service providers from the Wood County

Board of Developmental Disabilities (“WCBDD”). Appellant asserted his opposition to

the guardianship and objection to his medicine continuing to be locked up. He further




2.
asserted that the failure of health care providers to understand the healthcare power of

attorney is an insufficient reason to continue the guardianship.

       {¶ 6} The guardian testified appellant cannot make decisions for himself because

he had not been taking his medicine on his own. She further testified his home was dirty.

Although the power of attorney was beneficial, the guardian did not believe it was

sufficient. A service coordinator with the WCBDD testified the guardianship should

continue because appellant rejected their services and services might not be provided if

there was only a health care power of attorney. Both service coordinators testified that

some health care providers will not speak with the guardian if appellant only had a power

of attorney.

       {¶ 7} The probate court continued the guardianship emphasizing the expert’s

evaluation, the court investigator’s report, and appellant’s overall demeanor. The probate

court indicated that it had tried the least restrictive means by enacting the power of

attorney, but that method was insufficient. Appellant appeals.

       {¶ 8} In his sole assignment of error, appellant argues the probate court abused its

discretion by continuing the guardianship when there was a less restrictive alternative

available.

       {¶ 9} R.C. 2111.02 governs the appointment of a guardian of the person. In

guardianship matters, the probate court must act in the best interest of the proposed ward.

In re Estate of Bednarczuk, 80 Ohio App.3d 548, 551, 609 N.E.2d 1310 (12th Dist.1992).

Objections to the guardianship by the proposed ward are to be seriously considered. In re




3.
Guardianship of Jung, 6th Dist. Ottawa No. OT-11-020, 2012-Ohio-1873, ¶ 12, citing In

re Guardianship of Schumacher, 38 Ohio App.3d 37, 39, 525 N.E.2d 833 (9th

Dist.1987). However, the ultimate determination of whether to impose a guardianship of

the person is a matter left to the probate court’s discretion. R.C. 2111.02(A); In re Hackl,

6th Dist. Wood No. WD-08-030, 2009-Ohio-666, ¶ 13; In re Guardianship of Simmons,

6th Dist. Wood No. WD-02-039, 2003-Ohio-5416, ¶ 38.

       {¶ 10} The probate court’s decisions are subject to appellate review under an

abuse of discretion standard. Id. There must be proof that the court’s attitude is

“unreasonable, arbitrary or unconscionable.” State v. Beasley, 152 Ohio St.3d 470, 2018-

Ohio-16, 97 N.E.3d 474, ¶ 12, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219,

450 N.E.2d 1140 (1983). An abuse of discretion occurs when the trial court failed to

consider the facts and circumstances. Beasley.

       {¶ 11} Appellant asserts that the healthcare power of attorney was working

because appellant’s health issues were improving. Therefore, the guardianship was not

the least restrictive means to ensure appellant took his medication. He further contends

the fact that healthcare providers would not always honor the power of attorney was an

unacceptable reason to continue the guardianship.

       {¶ 12} Upon a review of the evidence, we find that appellant’s health issues have

improved, but there is no evidence to substantiate the claim that the improvement was

accomplished solely because of the healthcare power of attorney. Furthermore, the

probate court considered appellant’s objections and observed his demeanor before




4.
concluding that a guardianship was warranted. Appellant has failed to demonstrate the

probate court abused its discretion. Appellant’s sole assignment of error is found not

well-taken.

       {¶ 13} Having found that the trial court did not commit error prejudicial to

appellant and that substantial justice has been done, the judgment of the Wood County

Court of Common Pleas, Probate Division, is affirmed. Appellant is ordered to pay the

costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




5.